Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an electro photographic member comprising a resin layer provided over an electro conductive substrate wherein the resin layer contains an anion and having at least one cation structure selected from a group consisting of structures represented by six structural formulae below:


    PNG
    media_image1.png
    188
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    231
    481
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    231
    404
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    231
    513
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    213
    422
    media_image5.png
    Greyscale
 - 105 -10182225US01   



    PNG
    media_image6.png
    226
    431
    media_image6.png
    Greyscale
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Utsuno et al. (US Pat. 10,303,079) disclose an electro photographic member has an electro conductive resin lay comprising specific structure and an anion.
Urushihara et al. (US Pat. 10,331,054) disclose an electro photographic member having an intermediate layer contains a polymer having a specific structure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852